 Case 3:21-cv-00801-SMY Document 10 Filed 08/10/21 Page 1 of 4 Page ID #28




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

BENJAMIN JOHN BROKAW, #859107, )
                               )
           Plaintiff,          )
                               )
vs.                            )                     Case No. 3:21-cv-00801-SMY
                               )
ILLINOIS DEPARTMENT OF         )
HUMAN SERVICES, et al.,        )
                               )
           Defendants.         )

                            MEMORANDUM AND ORDER
YANDLE, District Judge:

       Plaintiff Benjamin John Brokaw filed the instant lawsuit pursuant to 42 U.S.C. § 1983

alleging deprivations of his constitutional rights at Chester Mental Health Center. As Plaintiff is

proceeding in forma pauperis, the Court must conduct a preliminary review of the Complaint. See

28 U.S.C. §§ 1915A, 1915(e)(2). Any portion of the Complaint that is legally frivolous, malicious,

fails to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. §§ 1915A(b), 1915(e)(2)(B).

                                         The Complaint

       Plaintiff makes the following allegations in the Complaint (Doc. 1): Plaintiff believes his

Sixth, Eighth, and Ninth Amendment rights have been violated. He has been forced to take

medication that has harmful side effects. He has told “them” about the side effects. He was not

given a trial and has done more time than the original charge. He deserves the right to go home

and is being illegally detained at Chester Mental Health Center.

                                           Discussion

       A Complaint must contain “a short and plain statement of the claim showing that the
 Case 3:21-cv-00801-SMY Document 10 Filed 08/10/21 Page 2 of 4 Page ID #29




pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), and include “enough facts to state a claim to

relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly , 550 U.S. 544, 547 (2007). A

plaintiff is also required to associate specific defendants with specific claims, so that defendants

are put on notice of the claims brought against them and can properly answer the Complaint. Id.

at 555. Further, because Plaintiff brings his claims under §1983, he must allege that each defendant

was personally involved in the deprivation of a constitutional right. See Matz v. Klotka, 769 F.3d

517, 528 (7th Cir. 2014) (“[I]ndividual liability under § 1983 requires personal involvement in the

alleged constitutional deprivation”). Merely listing a defendant in the case caption is not enough

to state a claim. See Collins v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998).

        Here, Plaintiff does not mention any defendant by name in his statement of claim nor does

he describe what each defendant allegedly did or failed to do to violate his constitutional rights.

He offers only conclusory allegations, which are insufficient to state a claim. As such, the

Complaint fails to state a claim upon which relief can be granted and will be dismissed without

prejudice.

        Plaintiff will be granted leave to file a First Amended Complaint to re-plead his claims. If

Plaintiff chooses to file a First Amended Complaint, he should apprise the Court of his status as a

civil detainee, pre-trial detainee, or prisoner.

                                              Disposition

        Plaintiff’s Complaint is DISMISSED without prejudice for failure to state a claim upon

which relief may be granted.

        Plaintiff is GRANTED leave to file a First Amended Complaint by September 9, 2021.

The First Amended Complaint will be subject to review. Should Plaintiff file a First Amended

Complaint, it is strongly recommended that he use the civil rights complaint form designed for use



                                                   2
 Case 3:21-cv-00801-SMY Document 10 Filed 08/10/21 Page 3 of 4 Page ID #30




in this District. He should label the form “First Amended Complaint” and use the case number for

this action (No. 21-801). Further, Plaintiff should identify each defendant in the case caption and

include sufficient allegations against each defendant to describe what the defendant did or failed

to do to violate his constitutional rights, see DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir.

1990) (a successful complaint generally alleges “the who, what, when, where, and how ....”), and

as much as possible, include the relevant facts in chronological order, inserting each defendant’s

name where necessary to identify the actors and each defendant’s actions. While Plaintiff may

use “John Doe” or “Jane Doe” to refer to parties whose names are unknown, he must still follow

pleading standards and include a short, plain statement of the case against that party. He must

describe each Doe Defendant, when he encountered each Doe Defendant, and the circumstances

of the encounter. He is required to identify the Doe Defendants as much as possible and at least

distinguish between different Does. (For example, John Doe # 1 did X and John Doe # 2 did Y.).

To facilitate Plaintiff’s compliance with this Order, the Clerk of Court is DIRECTED to mail

Plaintiff a civil rights complaint form.

         An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1

(7th Cir. 2004). Therefore, the Court will not accept piecemeal amendments to a previously filed

Complaint. Instead, the First Amended Complaint must stand on its own, without reference to any

previous pleading.

       If Plaintiff fails to file his First Amended Complaint within the allotted time or

consistent with the instructions set forth in this Order, the case will be dismissed with

prejudice for failure to state a claim for relief, failure to comply with a court order, and for

failure to prosecute his claims. See Fed. R. Civ. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051



                                                3
 Case 3:21-cv-00801-SMY Document 10 Filed 08/10/21 Page 4 of 4 Page ID #31




(7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The

dismissal will count as a “strike” under 28 U.S.C. § 1915(g).

       Plaintiff is ADVISED that if judgment is rendered against him and the judgment includes

the payment of costs under 28 U.S.C. §1915, he will be required to pay the full amount of the

costs, regardless of whether his application to proceed in forma pauperis is granted. See 28 U.S.C.

§ 1915(f)(2)(A).

       Plaintiff is further ADVISED that he is under a continuing obligation to keep the Clerk of

Court and the opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: August 10, 2021

                                             s/ Staci M. Yandle_____
                                             STACI M. YANDLE
                                             United States District Judge




                                                4
